PER CURIAM.
The lower court properly denied appellant’s rule 3.800(a) motion by applying the “could-have-been-imposed” harmless' error test. Brooks v. State, 930 So.2d 835 (Fla. 4th DCA 2006) (en banc), review granted, 948 So.2d 758 (Fla.2007). As we did in Ghanem v. State, 947 So.2d 1252 (Fla. 4th DCA 2007), we affirm without prejudice to appellant seeking relief in the lower court pursuant to rule 3.850, within the time remaining under that rule. Id. at 1253 (citing Greenwood v. State, 802 So.2d 401 (Fla. 4th DCA 2001)).
FARMER, STEVENSON and MAY, JJ., concur.